Citation Nr: 0921721	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a dental 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), rated as 10 percent 
disabling for the period from December 31, 2002, to April 22, 
2004, as 30 percent disabling for the period from April 23, 
2004, to October 21, 2007, and as 50 percent disabling since 
October 22, 2007.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a cervical spine 
disability, a dental disability, bilateral hearing loss, 
tinnitus, migraine headaches, and PTSD.  By a January 2008 
rating decision, the RO granted service connection and 
awarded a 10 percent disability rating for PTSD, effective 
December 31, 2002.  Effective April 23, 2004, a 20 percent 
disability rating was warranted, and effective October 22, 
2007, a 50 percent disability rating was warranted.  In March 
2009, the Veteran testified before the Board at a hearing 
that was held at the RO.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and migraine headaches, and 
entitlement to an increased initial rating for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served on active duty from August 1965 to 
August 1967.

2.  The Veteran's cervical spine disability (degenerative 
disc disease) first manifested during active service.

3.  The Veteran's initial claim for service connection for a 
dental disability was received at the RO on December 31, 
2002.

4.  The Veteran does not have a dental disability resulting 
from combat wounds or service trauma.

5.  The Veteran's current claimed dental disability, 
replaceable missing teeth, is not subject to service-
connected compensation.

6.  The Veteran's current dental disability is not 
aggravating any of his service-connected disabilities, nor 
any other medical condition for which he is receiving 
treatment.

7.  The Veteran has not participated in a rehabilitation 
program under 38 U.S.C.A. Chapter 31.


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in active 
service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for service connection for a dental 
disability, including for treatment purposes only, have not 
been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In a January 2003 letter, prior to the initial adjudication 
of his claims, the RO notified the Veteran of the elements 
necessary to establish his claims of service connection for 
cervical spine and dental disabilities.  The letter notified 
him of the first element, i.e., that the evidence needed to 
show that the disabilities were related to service.  The 
letter also satisfied the second and third elements because 
they advised him of the evidence he was responsible for 
submitting and identified the evidence that VA would obtain.

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's claim was readjudicated in January 
2008, after providing him with an opportunity to respond to 
the notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claims with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  

The Board notes further that the Veteran was provided notice 
in September 2006 that a disability rating or an effective 
date for the award of benefits will be assigned if the 
benefits sought are awarded, as required by Dingess.  Thus, 
adequate notice was provided to the appellant with respect to 
his claims for service connection prior to the transfer and 
certification of the Veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, VA afforded the Veteran a VA 
examination with respect to his claim for service connection 
for a cervical spine disability in January 2007.  While the 
Veteran was not afforded an examination with respect to his 
claim for service connection for a dental disability, the 
Board concludes that an examination is unnecessary, given 
that the Veteran has not been diagnosed with any dental 
disability for which he may be granted service connection.  
VA has associated with the claims folder the Veteran's 
service treatment records, together with the records of his 
post-service medical care.  In addition, the Veteran 
testified before the Board in March 2009.  The Board finds 
these actions have satisfied VA's duty to assist with respect 
to his claims for service connection and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A.  Cervical Spine Disability

The Veteran contends this his cervical spine disability 
(degenerative disc disease) is the result of a whiplash 
injury sustained in an April 1967 in-service motor vehicle 
accident.

The Veteran's service treatment records reflect that in April 
1967 he sought emergency medical treatment for a head and 
neck injury sustained in a motor vehicle accident that had 
occurred an hour earlier.  He reported that he had hit the 
left side of his head on the windshield, and, in doing so, 
had injured his neck.  Physical examination revealed pain in 
the neck at C6-C7 with extreme flexion, and upon raising the 
left arm above 90 degrees.  He also complained of pain upon 
lateral gazing to the right.  X-ray examination revealed no 
evidence of fracture or other abnormality.  The diagnosis was 
acute cervical musculoskeletal strain.  He was advised to 
rest for three days in quarters.  In May 1967, the Veteran 
sought treatment for cervical pain that had been exacerbated 
by work.  The examining physician recommended, if possible, 
that the Veteran be allowed to remain in quarters for one 
week to rest his back and neck.  His overall prognosis was 
felt to be good, and it was estimated that in two to three 
weeks he would be well.  Approximately one month later, 
however, the Veteran again reported to sick call with 
complaints of weakness in his neck due to the whiplash 
injury.  It was noted at that time that he had been using a 
cervical collar.  The Veteran stated that his neck disability 
was prohibiting him from working.  It was suggested that he 
be put on light duty and that he avoid any lifting, bending, 
stooping, or excessive turning of the head.  If no 
improvement resulted, it was felt that there would be no 
alternative but to hospitalize the Veteran at strict bed 
rest.  There are no further references to the cervical spine 
in the remainder of the Veteran's service treatment records.  
On examination in July 1967, prior to separation from 
service, no abnormalities of the cervical spine were noted.

The first evidence of post-service medical treatment of 
record for a cervical spine disability is dated in January 
2007, when the Veteran underwent VA examination in 
conjunction with his claim for service connection.  At the 
time of the examination, the Veteran reported that he had 
continued to experience neck pain since the April 1967 motor 
vehicle accident in service, for which he had self-treated 
with Motrin and occasional hot and cold compresses, with fair 
relief of pain.  He described the pain as increasing with 
movement, particularly with raising the arms above 90 
degrees.  Physical examination revealed evidence of guarding 
and painful range of motion.  X-ray examination revealed 
advanced degenerative changes with multiple level disc 
disease and narrowing of neural foramina from the level of 
C4-C7.  In determining that the Veteran's current cervical 
spine disability was less likely than not related to the 
injury sustained in service, the examiner reasoned that 
because the examination upon separation from service did not 
reveal evidence of a cervical spine disability, and the 
clinical records dated for many years after service similarly 
did not show evidence of a cervical spine disability, the 
Veteran's in-service whiplash injury more likely than not 
healed without residual disability.  There was no objective 
data supporting a finding that the current disability 
resulted from the in-service cervical strain.  The most 
likely factor leading to the development of his current 
disability was advanced age.

VA clinical records dated after the January 2007 examination 
show complaints of and treatment for the Veteran's cervical 
spine disability.  In January 2008, the Veteran's treating 
physician determined that the Veteran's facet pathology of 
the cervical spine was a significant contributor to the 
Veteran's pain level.  It appeared that the Veteran's April 
1967 motor vehicle accident preceded his history of neck 
pain.  It was reasonable, based upon this history, that a 
ligamentous/structural deficiency sustained at that time was 
an inciting factor in the development of facet arthropathy.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board assigns more probative value to the January 2008 
notation by the Veteran's treating physician than to the 
January 2007 VA opinion.  The January 2007 VA opinion did not 
take into consideration the Veteran's statements regarding 
the incurrence of the cervical spine disability in service, 
nor his statements regarding the continuity of symptomatology 
since his separation from service.  In contrast, the January 
2008 opinion clearly considered the Veteran's statements.  
While the January 2008 notation pertains primarily to the 
Veteran's facet pathology, it is clear that this is a 
predominant factor of the Veteran's cervical spine 
disability.  Given that the Veteran's service treatment 
records clearly demonstrate that he was placed in a cervical 
collar as a result of cervical strain, it is just as likely 
as not that that cervical strain was the 
ligamentous/structural deficiency that led to the Veteran's 
development of facet athropathy.  

As the Veteran's current cervical spine disability has been 
determined to be related to an injury sustained in service, 
the Board finds that service connection for a cervical spine 
disability is warranted.  In this case, service incurrence 
has been shown by satisfactory lay evidence, consistent with 
the treatment the Veteran received during service, and 
continuity of the disability since service.  Thus, the Board 
finds that it is at least as likely as not that his current 
cervical spine disability was incurred as a result of his 
service.  The Board finds that the evidence at the very least 
is in equipoise.  Therefore, service connection for a 
cervical spine disability is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Dental Disability

Dental conditions will be service-connected under the 
following circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  (b) Each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues will be considered separately to determine whether 
the condition was incurred or aggravated in line of duty 
during active service.  When applicable, it will be 
determined whether the condition is due to combat or other 
in-service trauma, or whether the veteran was interned as a 
prisoner of war.   (c) In determining service connection, the 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  (d) The following principles apply to dental 
conditions noted at entry and treated during service:  (1) 
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  (2) Teeth noted as filled at entry will be 
service-connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  (3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 
180 days or more after such a tooth was filled will be 
service-connected.  (4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.  (5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment during service.  
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.  (e) The 
following will not be considered service- connected for 
treatment purposes:  (1) Calculus;  (2) Acute periodontal 
disease;  (3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of active service, 
or was due to combat or in-service trauma; and  (4) Impacted 
or malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  (f) Teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service. 
38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I:  Those having a 
service-connected compensable dental disability or condition 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  

(b) Class II:  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and  (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a):  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b):  Those having a service-connected noncompensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days may be authorized any treatment as reasonably necessary 
for the correction of such service- connected dental 
condition or disability.  (e) Class II(c):  Those who were 
prisoners of war for 90 days or more, as determined by the 
concerned military service department, may be authorized any 
needed dental treatment.  (f) Class IIR (Retroactive):  Any 
veteran who had made prior application for and received 
dental treatment from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions:  (1) Application for such retroactive benefits is 
made within one year of April 5, 1983.  (2) Existing 
Department of Veterans Affairs records reflect the prior 
denial of the claim. All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.  

(g) Class III:  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  

(h) Class IV:  Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.  

(i) Class V:  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  

(j) Class VI:  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment. 38 C.F.R. § 17.161.

The Veteran asserts that he is entitled to service connection 
for a dental disability incurred as a result of improper 
dental treatment in service.  Specifically, he asserts that 
the dental caries repaired in service were not sufficiently 
treated, as he ultimately lost the teeth repaired after his 
separation from service.

The regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth", see 38 
C.F.R. § 3.381(a), and teeth lost as a result of loss of 
substance of body of maxilla or mandible due to trauma or 
disease such as osteomyelitis, and not loss of the alveolar 
process as a result of periodontal disease. See 38 C.F.R. § 
4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent 
a demonstration of dental trauma, service connection may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

There is no allegation of dental trauma in this case.  Thus, 
the Veteran does not have a Class I service-connectable 
dental disorder and is eligible for service connection for 
replaceable missing teeth for treatment purposes only.  

In examining whether the Veteran is entitled to service 
connection for treatment purposes only, the record reflects 
that the Veteran was discharged from service in August 1967 
and did not file a claim for service connection for a dental 
disability until December 2002.  Because the Veteran did not 
file a claim for service connection for a dental disability 
within one year of his separation from service, or within one 
year of April 5, 1983, his claim is not timely, and he is not 
entitled to service connection for treatment purposes under 
Class II.  38 C.F.R. § 17.161(f).  The Board acknowledges 
that the Veteran was not notified of this restriction by the 
appropriate service department at the time of his discharge.  
However, such notification was not required for service 
personnel who were discharged prior to 1982.  See Woodson, 
8 Vet. App. 352.  The Veteran also does not quality for 
treatment under Classes IIA, IIB, and IIC, as he does not 
have any dental disability stemming from combat wounds or 
service trauma, and he was not a prisoner of war.  
Additionally, he is not eligible for treatment under Class 
IIR, as it is not shown that he filed any application for 
dental treatment prior to the current claim.

The Veteran also is not eligible for treatment under Class 
III, as there is no evidence demonstrating (nor has the 
Veteran alleged) that his dental problems have had any direct 
and material negative effect on any of his service connected 
disabilities.  Similarly, treatment is not warranted under 
either Class IV or V, as at no time during the pendency of 
the appeal was the Veteran receiving VA disability 
compensation benefits at a 100 percent level, nor did he 
participate in a rehabilitation program under 38 U.S.C. 
Chapter 31. 

Finally, turning to Class VI, there is no evidence of record 
showing that the Veteran's dental problems are complicating a 
medical condition being treated under 38 U.S.C. Chapter 17 
(i.e. the chapter governing access to, and provision of, VA 
health care) nor has the Veteran made any such allegation.  
Consequently, he is not eligible for treatment under Class 
VI.

Under these circumstances, the Veteran has failed to state a 
claim for service connection for a dental disorder.  As such, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for a cervical spine disability is 
granted.

Service connection for a dental disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral hearing 
loss, tinnitus, and migraine headaches, and for an increased 
initial rating for PTSD.

The Veteran contends that his current bilateral hearing loss 
and tinnitus had their initial onset in service as a result 
of acoustic trauma sustained in service.  He relates his 
hearing loss generally to the noise associated with firing of 
weapons and mortar while stationed in Vietnam, and the onset 
of tinnitus to a specific incident in which he was in a 
foxhole during guard duty in Vietnam, when weapons were fired 
directly above his head at enemy forces.  In January 2008 
testimony before the RO, the Veteran recalled being able to 
feel the empty shells falling on his helmet during this 
incident, and being told that the ringing in his ears would 
eventually dissipate.  Rather than dissipate, however, the 
ringing had persisted over the years, along with gradual 
worsening of his hearing loss.  While this incident is not 
documented within the Veteran's service records, in January 
2008, the RO granted the Veteran's claim for service 
connection for PTSD, based in part on this reported incident.

Although the Veteran contends that his hearing loss and 
tinnitus were present at the time of his separation from 
service, his service medical records do not demonstrate 
hearing loss or tinnitus.  On examination at separation from 
service, audiometric examination revealed hearing that was 
normal for VA purposes.  See 38 C.F.R. § 3.385 (2008).

Post-service records demonstrate that the Veteran has been 
diagnosed with bilateral sensorineural hearing loss and 
tinnitus, which the Veteran attributed to a history of in-
service noise exposure.  No treating physician or 
audiologist, however, has specifically related his hearing 
loss or ringing in the ears to his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  
Because the Veteran's service records do not necessarily 
demonstrate that his in-service duties involved exposure to 
acoustic trauma consistent with the subsequent development of 
hearing loss and tinnitus, the relationship between his 
hearing loss and tinnitus and his active duty is unclear.  As 
a VA examiner has not yet had the opportunity to review the 
Veteran's claims folder and render an opinion as to whether 
the Veteran's hearing loss and tinnitus are related to 
acoustic trauma in service, and such a relationship is 
unclear to the Board, the Board finds that a remand for an 
examination and etiological opinion is in order.

A remand for an examination and etiological opinion is also 
required with respect to the Veteran's claim for service 
connection for migraine headaches.  The Veteran contends that 
he developed chronic headaches as a result of an April 1967 
motor vehicle accident in which he was involved in service.  
He asserts that since the 1967 motor vehicle accident, he has 
experienced headaches, and that his headaches have worsened 
over the years.  Alternatively, he asserts that his headaches 
are related to or aggravated by his cervical spine 
disability.  His service treatment records demonstrate that 
in April 1967 he was treated for complaints of acute cervical 
strain and a head injury after striking the left side of his 
head on the windshield of the car.  On examination, the 
Veteran complained on pain upon gazing laterally to the 
right.  Post-service records demonstrate that the Veteran was 
initially diagnosed with migraine headaches with a tensional 
component in November 2004.  The Veteran has not yet been 
afforded a VA examination with respect to his headaches.  
Accordingly, it remains unclear to the Board whether his 
headaches are related to the head injury he sustained in the 
in-service motor vehicle accident, or whether they are 
related to his service-connected cervical spine disability.  

Next, with regard to the claim for an increased rating for 
PTSD, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  At his March 
2009 hearing before the Board, the Veteran stated that the 
severity of his PTSD had worsened since the date of the last 
examination, such that the dosage of his medication had 
recently been increased.  He stated that he had become more 
isolative, more irritable, and more anxious since the date of 
the last examination.  The Veteran was last afforded a VA 
examination for PTSD in September 2008.  Although the 
examination is not unduly remote, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his service-connected 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand the claim.

Lastly, although scattered VA treatment records dated from 
December 2002 to October 2008 have been associated with the 
record, these records were in large part submitted by the 
Veteran himself, and are not comprehensive records that cover 
the entire appeal period.  As comprehensive VA records dated 
since December 2002 have not been associated with the file, 
the Board is unable to ascertain the full level of severity 
of the Veteran's PTSD throughout the appeal period.  The RO 
should obtain all VA clinical records dated since December 
2002 and associate them with the claims file.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims 
file comprehensive records from the VA 
Community Clinic in Staten Island, New 
York, and from the Medical Center in 
Gainesville, Florida, dated from 
December 2002 to the present.  If any 
of those records have been retired, 
attempt to obtain them from the 
appropriate storage facility or 
facilities.

2.  After the additional VA records 
have been associated with the claims 
file, schedule the Veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The examiner should 
review the claims folder and should 
note that review in the report.  All 
signs and symptoms of the service-
connected psychiatric disorder should 
be reported in detail.  The examiner 
should also describe the impact of the 
Veteran's psychiatric disorder on his 
occupational and social functioning, 
and specifically opine as to whether 
the Veteran's PTSD renders him 
unemployable.  The rationale for all 
opinions must be explained in detail.

3.  Schedule the Veteran for an 
audiological examination for the 
purpose of ascertaining the current 
nature and severity of his bilateral 
hearing loss and tinnitus.  The 
examiner should review the claims 
folder and should note that review in 
the report.  The examiner should 
provide an opinion as to whether the 
Veteran currently has tinnitus or 
hearing loss that meets VA criteria for 
consideration as a disability.  See 
38 C.F.R. § 3.385.  The examiner should 
opine whether it is at least as likely 
as not (50 percent probability or 
greater) that any tinnitus or hearing 
loss is causally related to his period 
of active service, including exposure 
to hazardous noise during that service, 
or whether an alternative etiology is 
more likely.  Because the Veteran is 
competent to report the onset of 
tinnitus and diminished hearing acuity 
in service, as this requires only 
personal knowledge, not medical 
expertise, as it comes to him through 
his senses, the examiner must 
specifically address the Veteran's 
report of his tinnitus and hearing loss 
having first manifested during his 
period of active service in determining 
whether his current hearing loss and 
tinnitus are related to active service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (an examination was inadequate 
where the examiner did not comment on 
the veteran's report of in-service 
injury and instead relied on the 
absence of evidence in the veteran's 
service medical records to provide a 
negative opinion).  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.   Schedule the Veteran for a 
neurological examination for the 
purpose of ascertaining whether his 
headaches are related to the head 
injury he sustained in the in-service 
motor vehicle accident, or whether they 
are related to his service-connected 
cervical spine disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the report of 
examination must indicate that the 
claims file was reviewed.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should specifically opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the Veteran's headaches had their onset 
during service or are otherwise related 
to the in-service motor vehicle 
accident.  Because the Veteran is 
competent to report the onset of 
headaches in service, as this requires 
only personal knowledge, not medical 
expertise, as it comes to him through 
his senses, the examiner must 
specifically address the Veteran's 
report of his headaches having first 
manifested during his period of active 
service in determining whether his 
current headaches are related to active 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury and instead relied on 
the absence of evidence in the 
veteran's service medical records to 
provide a negative opinion).  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
The examiner should also comment as to 
whether it is at least as likely as not 
that the Veteran's headaches were 
caused or aggravated by his service-
connected cervical spine disability.  
The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

5.  Then, readjudicate the claims for 
service connection for bilateral 
hearing loss, tinnitus, and migraine 
headaches, and for an increased initial 
rating for PTSD.  If the decisions 
remain adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


